                                                                               Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 1 of 24




                                                                         1 Leila Narvid, Bar No. 229402
                                                                           ln@paynefears.com
                                                                         2 Matthew C. Lewis, Bar No. 274758
                                                                           mcl@paynefears.com
                                                                         3 PAYNE & FEARS LLP
                                                                           235 Pine Street, Suite 1175
                                                                         4 San Francisco, California 94104
                                                                           Telephone: (415) 738-6850
                                                                         5 Facsimile: (415) 738-6855

                                                                         6 Daniel F. Fears, State Bar No. 110573
                                                                           dff@paynefears.com
                                                                         7 Andrew K. Haeffele, State Bar No. 258992
                                                                           akh@paynefears.com
                                                                         8 PAYNE & FEARS LLP
                                                                           4 Park Plaza, Suite 1100
                                                                         9 Irvine, California 92614
                                                                           Telephone: (949) 851-1100
                                                                        10 Facsimile: (949) 851-1212

                                                                        11 Attorneys for Defendants CVS HEALTH
PAYNE & FEARS LLP




                                                                           CORPORATION; CVS PHARMACY, INC.;
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 GARFIELD BEACH CVS, LLC; and CVS RX
                                                                           SERVICES, INC.
                       235 PINE STREET, SUITE 1175




                                                                        13
                           ATTORNEYS AT LAW




                                                                                                      UNITED STATES DISTRICT COURT
                                                       (415) 738-6850




                                                                        14
                                                                                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                                                                        15
                                                                           RYAN HYAMS, an individual,                 Case No. 4:18-cv-06271-PJH
                                                                        16
                                                                                          Plaintiff,                  DISCOVERY MATTER
                                                                        17
                                                                                  vs.                                 [Assigned to Hon. Laurel Beeler for
                                                                        18                                            Discovery Matters]
                                                                           CVS HEALTH CORPORATION, a Rhode
                                                                        19 Island Corporation, CVS PHARMACY INC.,
                                                                           a Rhode Island Corporation, GARFIELD       DEFENDANTS’ MEMORANDUM OF
                                                                        20 BEACH CVS, LLC, a California Corporation,  POINTS AND AUTHORITIES IN
                                                                           and CVS RX SERVICES, INC., a New York      OPPOSITION TO PLAINTIFF’S
                                                                        21 Corporation, DOES 1 through 25, inclusive, MOTION TO COMPEL DISCOVERY
                                                                        22                Defendants.                 PURSUANT TO FED. R. CIV. P. 37

                                                                        23                                                      DATE:           December 12, 2019
                                                                                                                                TIME:           9:30 a.m.
                                                                        24                                                      CTRM:           B – 15th Floor
                                                                                                                                Trial Date:     February 10, 2020
                                                                        25
                                                                                    Defendants CVS Health Corporation, CVS Pharmacy Inc., Garfield Beach CVS, LLC, and
                                                                        26
                                                                             CVS RX Services, Inc. (collectively, “CVS” or “Defendants”) hereby submit this Memorandum of
                                                                        27
                                                                             Points and Authorities in Opposition to Plaintiff Ryan Hyams’ (“Plaintiff’s”) Motion to Compel
                                                                        28
                                                                             Discovery Pursuant to Fed. R. Civ. P. 37.
                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                            1
                                                                                 Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 2 of 24




                                                                         1                                                   TABLE OF CONTENTS

                                                                         2 TABLE OF AUTHORITIES .......................................................................................................... 3

                                                                         3 I.           INTRODUCTION .............................................................................................................. 5
                                                                           II.          FACTUAL BACKGROUND ............................................................................................. 6
                                                                         4
                                                                                        A.     Enterprise PSO and the CVS Retail PSES ................................................................. 6
                                                                         5
                                                                                        B.     The DUR Enhancements Safety Study (“DUR Test”) ............................................... 8
                                                                         6
                                                                                        C.     Description of the Privilege Log Documents ............................................................. 9
                                                                         7
                                                                                        D.    CVS’ Timely Invocation of the PSQIA Privilege ..................................................... 11
                                                                         8
                                                                              III.      LEGAL ARGUMENT ...................................................................................................... 11
                                                                         9              A.        Legal Standard....................................................................................................... 11
                                                                        10              B.        The Statutory Privilege Protections Are Comprehensive and Preemptive ........... 12
                                                                        11              C.        CVS Retail “Deliberations and Analysis” are PSWP ........................................... 13
PAYNE & FEARS LLP




                                                                                        D.        Plaintiff’s Overly Restrictive Interpretation of the PSQIA is Based on a
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12
                                                                                                  Misreading of the PSQIA ...................................................................................... 15
                       235 PINE STREET, SUITE 1175




                                                                        13
                           ATTORNEYS AT LAW




                                                                                                  1. The Privilege Protection is Not Limited to the Reporting Pathway ................. 15
                                                       (415) 738-6850




                                                                        14
                                                                                                  2. None of the Narrowing Principles of the PSWP Definition Apply.................. 18
                                                                        15                        3. Embedded Video Surveillance Does Not Make PSWP Discoverable ............ 19
                                                                        16                        4. The Fact that PSWP was Used for Internal Purposes Does Not Make It
                                                                                                     Discoverable .................................................................................................... 20
                                                                        17
                                                                                                  5. The Use of Simulation Does Not Make PSWP Discoverable ......................... 22
                                                                        18
                                                                                        E.        CVS Has Not Waived the PSWP Privilege ........................................................... 22
                                                                        19
                                                                                        F.        Plaintiff Has Ignored CVS’s Offer to Produce the PSWP That Plaintiff
                                                                        20                        Claims He Needs to Litigate This Case ................................................................ 24

                                                                        21              G.        In Camera Inspection Is Not Warranted ............................................................... 25

                                                                        22 IV.  CONCLUSION ................................................................................................................. 25
                                                                           CERTIFICATE OF SERVICE
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                               DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                                                   2
                                                                                  Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 3 of 24




                                                                         1                                                      TABLE OF AUTHORITIES

                                                                         2 CASES

                                                                         3 Bittaker v. Woodford, 331 F.3d 715 (9th Cir. 2003) ....................................................................... 23

                                                                         4 Brawley v. Smith, No. 17-CA-000119 (Fla. Cir. Ct., 13th Jud. Cir.) ........................................ 16, 17

                                                                         5 Cervantes v. CEMEX, Inc., No. 1:12-cv-1932-LJO-JLT, 2014 U.S. Dist. LEXIS 115652 (E.D.
                                                                             Cal. Aug. 18, 2014) ..................................................................................................................... 23
                                                                         6
                                                                           Charles v. Southern Baptist Hospital of Florida, Inc., 209 So. 3d 1199 (Fla. 2017) ............... 16, 17
                                                                         7
                                                                           Daley v. Teruel, 107 N.E.3d 1028 (Ill. App. 2018) ....................................................... 16, 18, 19, 20
                                                                         8
                                                                           Dunn v. Dunn, 163 F. Supp. 3d 1196 (M.D. Ala. 2016) ................................................................. 18
                                                                         9
                                                                           Florida Health Sciences Center, Inc. d/b/a Tampa General Hospital v. Azar, No. 8:18-cv-238-T-
                                                                        10   30CPT (M.D. Fla. Sept. 5, 2019) .......................................................................................... 12, 17
                                                                        11 FTC v. Qualcomm Inc., No. 17-cv-00220-LHK, 2018 U.S. Dist. LEXIS 208192 (N.D. Cal. Dec.
PAYNE & FEARS LLP




                                                                              10, 2018)...................................................................................................................................... 23
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12
                       235 PINE STREET, SUITE 1175




                                                                           Ill. Dep’t of Fin. and Prof’l Regulation v. Walgreen Co., 970 N.E.2d 552 (Ill. App. 2012) ........ 13
                                                                        13
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                           In re Grand Jury Investigation, 974 F.2d 1068 (9th Cir. 1992) ................................................ 11, 25
                                                                        14
                                                                           Johnson v. Cook Cnty., No. 15-C-741, 2015 U.S. Dist. LEXIS 115868 (N.D. Ill. Aug. 31, 2015)19
                                                                        15

                                                                        16 Kaiser Found. Health Plan v. Abbott Labs, Inc., 552 F.3d 1033 (9th Cir. 2009) ......................... 23

                                                                        17 K.D. v. United States, 715 F. Supp. 2d 587 (D. Del. 2010) ........................................................ 11

                                                                        18 Quimbey v. Cmty. Health Sys. Prof’l Servs. Corp., 222 F. Supp. 3d 1038 (D.N.M. 2016) .... 13, 19

                                                                        19 Rumsey v. Guthrie Medical Group, No. 4:18-cv-01605 (M.D. Pa. Sept. 26, 2019) ..................... 14

                                                                        20 Taylor v. Hy-Vee, Inc., No. 15-9718-JTM, 2016 U.S. Dist. LEXIS 177764 (D. Kan. Dec. 22,
                                                                           2016).................................................................................................................................. 13, 20, 21
                                                                        21
                                                                           Tinal v. Norton Healthcare, Inc., No. 3:11-cv-596-S, 2014 U.S. Dist. LEXIS 191995 (W.D. Ky.
                                                                        22
                                                                              July 15, 2014). ............................................................................................................. 11, 12, 13
                                                                        23
                                                                           Univ. of Ky. v. Bunnell, 532 S.W.3d 658 (Ky. App. 2017) ...................................................... 12, 13
                                                                        24
                                                                           STATUTES
                                                                        25
                                                                           42 U.S.C. § 299b-21(5)(H).............................................................................................................. 22
                                                                        26
                                                                           42 U.S.C. § 299b-21(7)(A)........................................................................................................ 14, 15
                                                                        27
                                                                           42 U.S.C. § 299b-21(7)(B)(i) .......................................................................................................... 18
                                                                        28

                                                                                DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                                                      3
                                                                                  Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 4 of 24




                                                                         1 42 U.S.C. § 299b-21(7)(B)(ii) ......................................................................................................... 15

                                                                         2 42 U.S.C. § 299b-21(7)(B)(iii)(I) .................................................................................................... 18

                                                                         3 42 U.S.C. § 299b-21(7)(B)(iii)(II) and (III) .................................................................................... 18

                                                                         4 42 U.S.C. § 299b-22(a). .................................................................................................................. 13

                                                                         5 42 U.S.C. § 299b-22(c)(1)(A) ......................................................................................................... 13

                                                                         6 42 U.S.C. § 299b-22(c)(1)(B) ......................................................................................................... 13

                                                                         7 42 U.S.C. § 299b-22(c)(1)(C) ......................................................................................................... 24

                                                                         8 42 U.S.C. §299b-22(f) ..................................................................................................................... 23

                                                                         9 RULES

                                                                        10 42 C.F.R. § 3.20 .......................................................................................................................... 6, 22

                                                                        11 42 C.F.R. § 3.206(b)(1) ................................................................................................................... 13
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 42 C.F.R. § 3.206(b)(2). .................................................................................................................. 13
                       235 PINE STREET, SUITE 1175




                                                                        13 42 C.F.R. § 3.206(b)(3) ............................................................................................................... 6, 24
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 42 C.F.R. § 3.206(b)(4) ............................................................................................................. 20, 21

                                                                        15 42 C.F.R. § 3.206(b)(9) ................................................................................................................... 20

                                                                        16 42 C.F.R. § 3.208 ................................................................................................................ 20, 21, 24

                                                                        17 42 CFR § 3.404(b). .......................................................................................................................... 23

                                                                        18 73 Fed. Reg. 8112. .................................................................................................................. 6, 7, 15

                                                                        19 73 Fed. Reg. 70732 ............................................................................................................. 12, 20, 21

                                                                        20 OTHER

                                                                        21
                                                                              Patient Safety and Quality Improvement Act of 2005 – HHS Guidance Regarding Patient Safety
                                                                        22      Work Product and Providers’ External Obligations,” 81 Fed. Reg. 32655 (May 24, 2016)
                                                                                (“HHS Guidance”) ................................................................................................................ 15, 16
                                                                        23

                                                                        24 H.Rep. 109-197 (2005).................................................................................................................... 14

                                                                        25 S.Rep. 108-196 (2003) .................................................................................................................... 12

                                                                        26

                                                                        27

                                                                        28

                                                                                DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                                                    4
                                                                                Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 5 of 24




                                                                         1 I.       INTRODUCTION
                                                                         2          Plaintiff’s effort to pierce the federal privilege protections afforded by the Patient Safety
                                                                         3 and Quality Improvement Act, 42 U.S.C. § 299b-21 et seq. (“PSQIA”) confirms just why those

                                                                         4 federal privilege protections are so vital to the protection of patient safety in the delivery of

                                                                         5 healthcare to our nation’s citizens.

                                                                         6          Plaintiff was terminated from his position as CVS pharmacy manager because he lied

                                                                         7 during the course of a “DUR Enhancements” safety study (the “DUR Test”) designed and

                                                                         8 implemented by the retail pharmacy division of CVS Pharmacy, Inc. (“CVS Retail”) for the

                                                                         9 specific purpose of improving the safety of its pharmacy dispensing practices. CVS Retail’s

                                                                        10 “Drug-to-Drug Interactions” (“DDIs”) dispensing protocol required Plaintiff, when presented with

                                                                        11 a prescription that raised a red flag for a potential harmful drug interaction with medications the
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 patient was already taking, to contact either the patient or the physician to discuss the potential for
                       235 PINE STREET, SUITE 1175




                                                                        13 drug interaction. The documents produced from CVS’s Human Resources files establish that
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 Plaintiff did neither, but instead, entered false information into the electronic prescribing record

                                                                        15 indicating that the prescription had been confirmed with the prescribing physician. (Declaration of

                                                                        16 Robin Locke Nagele (“Nagele Dec.”), ¶ 12, Ex. J, CVS 000027-CVS 000028). This unsafe

                                                                        17 practice violated CVS Retail’s integrity standards and led to the termination of Plaintiff, along

                                                                        18 with the other pharmacists who lied during the DUR Test. (Nagele Dec., ¶13, Ex. K, CVS

                                                                        19 000808-000853). Plaintiff, not willing to accept the facts revealed in the documents produced

                                                                        20 from CVS’s Human Resources files, argues (without any legal basis) that he has a right to comb

                                                                        21 through CVS Retail’s federally privileged Patient Safety Work Product (“PSWP”), looking for

                                                                        22 something he can use to try and make out a case against CVS in this litigation.

                                                                        23          The federal PSQIA was intended to motivate providers such as CVS to undertake patient

                                                                        24 safety analysis such as the DUR Test by providing robust privilege protections that would protect

                                                                        25 them against the downstream litigation consequences of performing safety analysis to improve

                                                                        26 care. Nowhere does the statute limit its protections to malpractice litigation, as argued by

                                                                        27 Plaintiff. While some courts disagree as to what constitutes privileged Patient Safety Work

                                                                        28 Product (“PSWP”) under the PSQIA’s definitional provisions, no court has ever suggested that a

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                               5
                                                                               Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 6 of 24




                                                                         1 patient safety analysis conducted by a provider within its Patient Safety Evaluation System

                                                                         2 (“PSES”) in direct collaboration with its PSO does not qualify as PSWP. Moreover, information

                                                                         3 that qualifies as PSWP is privileged no matter where it resides, with whom it is shared, and for

                                                                         4 what purpose it is used within the provider entity.

                                                                         5 II.      FACTUAL BACKGROUND
                                                                         6          A.      Enterprise PSO and the CVS Retail PSES
                                                                         7          In 2014, Enterprise Patient Safety Organization (“Enterprise PSO” or “EPSO”) was

                                                                         8 certified and listed by the Agency for Healthcare Research and Quality (“AHRQ”) of the

                                                                         9 Department of Health and Human Services (“HHS”) as a “component” patient safety organization

                                                                        10 (“PSO”) of CVS Health. A component PSO is a PSO that is owned, managed or controlled by one

                                                                        11 or more parent organizations, such as health systems like CVS Health. 42 C.F.R. § 3.20
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 (Definitions - Component Organization); see HHS, Patient Safety and Quality Improvement:
                       235 PINE STREET, SUITE 1175




                                                                        13 Proposed Rule, 73 Fed. Reg. 8112, 8116 (Feb. 12, 2008) (“PSQIA Proposed Rule”). EPSO, like
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 many component PSOs of provider organizations, works in close collaboration with the providers

                                                                        15 within CVS Health, including CVS Retail, which has had a PSO Participation Agreement with

                                                                        16 EPSO since December, 2014, and has been regularly collecting and reporting PSWP to EPSO

                                                                        17 since 2015. (Nagele Dec., ¶ 7, Ex. E, Declaration of Ann Louise Puopolo (“Puopolo Dec.”), ¶ ¶ 2-

                                                                        18 3).

                                                                        19          CVS Retail’s PSES is a protected space within which it collects and reports PSWP to

                                                                        20 EPSO and conducts its own patient safety deliberations and analysis in collaboration with EPSO.

                                                                        21 The CVS Retail PSES “exists anywhere . . . where CVS or its Affiliated Providers conduct Patient

                                                                        22 Safety Activities relating to CVS’s Retail Pharmacy business.” (Nagele Dec., ¶ 7, Ex. E, Puopolo

                                                                        23 Dec., Ex. B, CVS000783). This includes the electronic files of the patient safety team, which

                                                                        24 “regularly creates reports regarding patient safety matters, including . . . analyses, audits . . .

                                                                        25 presentations. . .” (Id. at CVS000785). Within the CVS Retail PSES “CVS Retail and the PSO . .

                                                                        26 . provide feedback to CVS Retail and CVS’s Affiliated Providers . . . including appropriate

                                                                        27 reports, recommendations, and best practices . . . . Such feedback shall constitute the deliberations,

                                                                        28 analysis, aggregation, and/or comparison of such PSWP by the PSO or CVS Retail, and shall

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                                6
                                                                               Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 7 of 24




                                                                         1 occur in the CVS Retail Pharmacy [PSES].” (Id. at CVS000787).

                                                                         2          This is specifically contemplated by the statute and regulations. The PSQIA was designed

                                                                         3 to “accelerate the development of new, voluntary, provider-driven opportunities for improvement,

                                                                         4 increase the willingness of health care providers to participate in such efforts, and, most notably,

                                                                         5 set the stage for breakthroughs in our understanding of how best to improve patient safety.”

                                                                         6 PSQIA Proposed Rule, 73 Fed. Reg. at 8113. PSWP is the information generated in the course of

                                                                         7 these patient safety activities, i.e., information that is “collected or developed by a provider and

                                                                         8 reported to a PSO, or that is developed by a PSO when conducting defined ‘patient safety

                                                                         9 activities,’ or that reveals the deliberations of a provider or PSO within a patient safety evaluation

                                                                        10 system . . . . Thus, the proposed rule will enable health care providers to protect their internal

                                                                        11 deliberations and analysis of patient safety information . . . .” Id. (emphasis supplied).
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12          EPSO and CVS Retail work together in a PSQIA-privileged environment on patient safety
                       235 PINE STREET, SUITE 1175




                                                                        13 projects designed to improve safety at the CVS pharmacies. The CVS Retail PSES regularly
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 creates reports regarding patient safety matters, including memoranda, analyses, audits,

                                                                        15 presentations, agendas and other materials compiled for discussion with the Retail and Enterprise

                                                                        16 Patient Safety committees. (Nagele Dec., ¶ 7, Ex. E, Puopolo Dec., ¶ 3). Puopolo, on behalf of

                                                                        17 EPSO, regularly participates in CVS Retail PSES Patient Safety Activities to provide the benefit

                                                                        18 of her expertise to assist and guide the PSES in improving patient safety for CVS Retail. These

                                                                        19 Patient Safety Activities are conducted within the CVS Retail PSES under the privilege protection

                                                                        20 of the PSQIA. Id.

                                                                        21          B.      The DUR Enhancements Safety Study (“DUR Test”)
                                                                        22          CVS Retail performed the DUR Enhancements safety study (“DUR Test”) for the specific

                                                                        23 purpose of improving patient safety following a Chicago Tribune article that had exposed unsafe

                                                                        24 practices at pharmacies nationwide, including CVS. As explained by Thomas Davis, Vice

                                                                        25 President for Professional Services: “As a result of the findings in the Tribune article, we set

                                                                        26 about a course of identifying what enhancements we could make to the system that would improve

                                                                        27 and better safeguard our patients.” (Nagele Dec., ¶ 6, Ex. D, Davis, D.T. 108: 11-15) (emphasis

                                                                        28 supplied). CVS Retail analyzed the results of the safety study within its PSES in conjunction with

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                               7
                                                                               Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 8 of 24




                                                                         1 EPSO. According to Brandon Conforti, former Senior Advisor of Patient Safety who led the

                                                                         2 study, “this entire study was Patient Safety Work Product that we were trying to inspect our

                                                                         3 systems to improve patient safety.” (Nagele Dec., ¶ 5, Ex. C, Conforti, D.T. 196: 2-4).

                                                                         4          Ann Louise Puopolo and Susan Cornacchio, as PSO workforce, participated in numerous

                                                                         5 meetings in which the audit results were discussed and analyzed for the purpose of improving

                                                                         6 patient safety in connection with CVS Retail’s policies and systems pertaining to DUR Drug-to-

                                                                         7 Drug Interaction (“DDI”) alerts. Summaries of the analysis of the DUR Test results were

                                                                         8 transmitted to EPSO and are maintained within the EPSO files. Documents reflecting the

                                                                         9 deliberations and analysis of those results conducted to improve patient safety, as well as

                                                                        10 communications within CVS Retail pertaining to those analyses and deliberations, are treated as

                                                                        11 privileged PSWP. (Nagele Dec., ¶ 7, Ex. E, Puopolo Dec., ¶ 5; Declaration of Susan Cornacchio
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 (“Cornacchio Dec.”), ¶ 2). Puopolo and Cornacchio have confirmed that they participated in
                       235 PINE STREET, SUITE 1175




                                                                        13 numerous meetings in which the audit results were discussed and analyzed for the purpose of
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 improving patient safety, and that summaries of the DUR Test results were forwarded to EPSO

                                                                        15 and maintained in EPSO’s files. Id.1 Brandon Conforti confirmed at his deposition that the

                                                                        16 patient safety team debriefed EPSO workforce members, Puopolo and Cornacchio, on the results

                                                                        17 of the DUR Test on a regular basis - “at least every other week.” (Nagele Dec., ¶ 5, Ex. C,

                                                                        18 Conforti, D.T. 203:8-16).

                                                                        19          C.     Description of the Privilege Log Documents
                                                                        20          The PSWP documents described in the Privilege Log in this case are documents that relate,

                                                                        21 specifically, to analysis of DUR Test results conducted within the CVS Retail PSES in

                                                                        22 consultation with EPSO. (Nagele Dec., ¶ 2, Ex. A).

                                                                        23          As described, the Privilege Log documents fall into three categories:

                                                                        24          1.     Excel spreadsheets tracking and analyzing representative patient audit drug-to-drug
                                                                                           scenarios and outcomes prepared by members of the CVS Retail patient safety
                                                                        25

                                                                        26          1
                                                                                          Notably, the CVS Retail PSES Summary specifies that “if a part of a report or
                                                                           document that is PSWP is reported to a PSO, all of the PSWP collected or developed in the
                                                                        27
                                                                           preparation of the reported PSWP is considered to be reported to the PSO as well.” (Nagele Dec.,
                                                                        28 ¶ 7, Ex. E, Puopolo Dec., ¶ 2, Ex. B, PSES Summary, § VII, p. 5 (CVS000786)).

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                             8
                                                                               Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 9 of 24




                                                                         1                 team (Conforti and Swati Patel, Director, Retail Pharmacy Professional Practice).
                                                                                           (Privilege Log descriptions: CVS000521–CVS000536 and CVS000704).
                                                                         2
                                                                                    2.     PowerPoint slide decks analyzing results of the DUR Test, including drug-to-drug
                                                                         3                 interactions (with slight variations as to the specific subject of the analysis
                                                                                           included), prepared by members of the CVS Retail patient safety team (Conforti,
                                                                         4                 Davis, Stephen L. Vaudry, R. Ph. Director, Patient Safety-Retail Pharmacy).
                                                                                           (Privilege Log descriptions: CVS000526-CVS000534, CVS000537-CVS000546,
                                                                         5                 CVS000547-CVS000563, CVS000564-CVS000585, CVS000586-CVS000622,
                                                                                           CVS000623-CVS000666, CVS000666-CVS000703).
                                                                         6
                                                                                    3.     Email correspondence between and among various members of the CVS Retail
                                                                         7                 PSES patient safety team (Conforti, Davis, Patel, Vaudry, Erica Blanchard,
                                                                                           PharmD, MBA, Advisor, Patient Safety-Retail Pharmacy), EPSO (Puopolo), and
                                                                         8                 other CVS Pharmacy executives, discussing and analyzing various aspects of the
                                                                                           DUR Test results and related patient safety issues, including failed audits,
                                                                         9                 analyzing future potential audits and categories to monitor, addressing identified
                                                                                           patient safety issues (including integrity issues that create safety concerns), ongoing
                                                                        10                 patient safety programs, patient safety update, and DUR performance improvement.
                                                                                           (Privilege Log Descriptions: CVS000705-760).
                                                                        11
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12          It is clear from the Privilege Log descriptions that the DUR Test results were shared and
                       235 PINE STREET, SUITE 1175




                                                                        13 discussed with Puopolo. CVS000712 and CVS000714 are both copies of emails sent to Puopolo
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 “discussing and analyzing strategic planning for addressing patient safety concerns identified

                                                                        15 during the DUR Audit.” CVS000715 is a copy of an email sent to Puopolo “discussing and

                                                                        16 analyzing planned July and August 2017 DUR Audits.” CVS000716 is a copy of an email sent to

                                                                        17 Puopolo “discussing and analyzing patient safety issues to identify during planned July and

                                                                        18 August 2017 DUR Audits.” CVS000733 is a copy of an email to Puopolo “discussing and

                                                                        19 analyzing planned patient safety audits.” These descriptions reflect that EPSO was actively

                                                                        20 involved and engaged in the deliberative process taking place in the CVS Retail PSES regarding

                                                                        21 the DUR Test, and that copies of the analysis were provided to Puopolo. Cornacchio has also

                                                                        22 confirmed that PowerPoint slides containing the DUR Test analysis were reported to EPSO on

                                                                        23 multiple occasions, including in June, September and December of 2017, for review by the EPSO

                                                                        24 workforce members in advance of meetings scheduled with the CVS Retail PSES patient safety

                                                                        25 team to discuss those results. (Cornacchio Dec., ¶ 2).

                                                                        26          Copies of PSWP were also shared with others within CVS Retail, including Douglas

                                                                        27 Phillips, Vice President for Legal Services (CVS000727-728, CVS000744 and CVS000748), other

                                                                        28 internal legal counsel (CVS000744, CVS000748), several Human Resources executives

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              9
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 10 of 24




                                                                         1 (CVS000720, CVS000729, CVS000744, CVS000748, CVS000749, CVS000752), and other

                                                                         2 operational personnel, discussing and analyzing various aspects of the DUR Test results and

                                                                         3 related patient safety issues, including failed audits, analyzing future potential audits and

                                                                         4 categories to monitor, and addressing identified patient safety issues (including integrity issues

                                                                         5 that create safety concerns), ongoing patient safety programs, patient safety updates, and DUR

                                                                         6 performance improvement. (Nagele Dec., ¶ 2.c). Internal sharing of PSWP for patient safety

                                                                         7 reasons is specifically authorized and contemplated by the PSQIA and does not diminish or waive

                                                                         8 the privilege protections.

                                                                         9          D.      CVS’ Timely Invocation of the PSQIA Privilege
                                                                        10          Defendants’ Initial and Supplemental Disclosures reserved Defendants’ right to not
                                                                        11 produce documents on grounds that such documents are privileged and confidential PSQIA.
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 (Declaration of Andrew K. Haeffele (“Haeffele Dec.), ¶ ¶ 2-3, Ex. A and B). In their responses to
                       235 PINE STREET, SUITE 1175




                                                                        13 Plaintiff’s Interrogatories (Set One) and Requests for Production of Documents (Set One), served
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 on June 28, 2019, Defendants objected to several requests on the basis of the PSQIA privilege.

                                                                        15 (Haeffele Dec., ¶ ¶ 4-5, Ex. C and D). In subsequent responses and supplemental responses to

                                                                        16 Plaintiff’s discovery requests, Defendants again objected on the basis of the PSQIA privilege.

                                                                        17 (Haeffele Dec., 6-9, Ex. E-H). On August 22, 2019, Defendants served a twenty-seven (27) page

                                                                        18 privilege log in compliance with Section III(3) of Judge Laurel Beeler’s Standing Order.

                                                                        19 (Haeffele Dec., ¶ 10, Ex. I).

                                                                        20          On September 6, 2019, Defendants asked PSQIA counsel, Robin Nagele, Esq., to

                                                                        21 participate in a meet-and-confer conference call with Plaintiff’s counsel for the purpose of

                                                                        22 providing a more detailed explanation of the PSQIA privilege and its application to this litigation.

                                                                        23 (Haeffele Dec., ¶ 11). Ms. Nagele complied with the request. (Haeffele Dec., ¶12, Ex. J).

                                                                        24 III.     LEGAL ARGUMENT
                                                                        25          A.      Legal Standard
                                                                        26          The party claiming the benefits of a privilege has the burden of establishing all of the

                                                                        27 elements of the privilege. In re Grand Jury Investigation, 974 F.2d 1068, 1070-1071 (9th Cir.

                                                                        28 1992). Contrary to Plaintiff’s assertion, there is no “case-by-case” analysis required to determine

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              10
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 11 of 24




                                                                         1 whether a federal statutory privilege applies. The “case-by-case” analysis is required only when a

                                                                         2 federal court is considering whether to recognize a new federal common law privilege. See K.D.

                                                                         3 v. United States, 715 F. Supp. 2d 587, 591 (D. Del. 2010). Rather, courts must construe and apply

                                                                         4 statutory privileges according to their plain meaning, giving full effect to congressional intent. See

                                                                         5 Tinal v. Norton Healthcare, Inc., No. 3:11-cv-596-S, 2014 U.S. Dist. LEXIS 191995, *21-27

                                                                         6 (W.D. Ky. July 15, 2014).

                                                                         7          B.      The Statutory Privilege Protections Are Comprehensive and Preemptive
                                                                         8          The federal PSQIA is the “cornerstone of a congressional scheme, overseen by HHS, of

                                                                         9 conglomerating and analyzing data identified as [PSWP] to improve healthcare generally and

                                                                        10 nationwide.” Univ. of Ky. v. Bunnell, 532 S.W.3d 658, 665 (Ky. App. 2017). It is designed to

                                                                        11 “move beyond the existing culture of blame and punishment that suppresses information about
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 health care errors to a ‘culture of safety’ that focuses on information sharing, improved patient
                       235 PINE STREET, SUITE 1175




                                                                        13 safety and quality and the prevention of future medical errors.” S. Rep. No. 108-196, at 3 (2003).
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14          To that end, the PSQIA “created a voluntary, non-punitive system of data sharing of

                                                                        15 healthcare errors for the purpose of improving the quality of medical care and patient safety. It

                                                                        16 envisioned that each participating provider or member would establish a [PSES] in which relevant

                                                                        17 information would be collected, managed and analyzed” and ultimately provided to its PSO.

                                                                        18 Florida Health Sciences Center, Inc. d/b/a Tampa General Hospital v. Azar, No. 8:18-cv-238-T-

                                                                        19 30CPT, ECF 69, at 3 (M.D. Fla. Sept. 5, 2019) (Nagele Dec., ¶ 10, Ex. H) (emphasis supplied).

                                                                        20 “In order to encourage participation, a protected legal environment was created in which providers

                                                                        21 would be comfortable sharing data both within and across state lines ‘without the threat of

                                                                        22 information being used against [them].’” Id. at 4, citing HHS, Patient Safety and Quality

                                                                        23 Improvement: Final Rule, 73 Fed. Reg. 70732 (Nov. 21, 2008) (“PSQIA Final Rule”). The

                                                                        24 privilege protections are “the foundation to furthering the overall goal of the statute to develop a

                                                                        25 national system for analyzing and learning from patient safety events.” Id., citing PSQIA Final

                                                                        26 Rule, 73 Fed. Reg. at 70741.

                                                                        27          The PSQIA preempts all contrary federal or state law provisions. The PSQIA states, in

                                                                        28 relevant part, that “[n]otwithstanding any other provision of Federal, State or local law . . .[PSWP]

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              11
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 12 of 24




                                                                         1 shall be privileged and shall not be: (1) subject to a Federal . . . order . . . against a provider; (2)

                                                                         2 subject to discovery in connection with a Federal . . . civil. . .proceeding . . .[or] (4) admitted as

                                                                         3 evidence in any Federal . . .proceeding . . . .” 42 U.S.C. § 299b-22(a) (emphasis supplied). See

                                                                         4 Univ. of Ky., 532 S.W. 3d at 665. The express language of the PSQIA “demonstrates

                                                                         5 Congressional intent to preempt [state law] to the extent [the state law] fails to protect information

                                                                         6 qualifying as [PSWP].” Quimbey v. Cmty. Health Sys. Prof’l Servs. Corp., 222 F. Supp. 3d 1038,

                                                                         7 1043 (D.N.M. 2016). “[T]he statute speaks in plain, unequivocal terms that encompass all federal,

                                                                         8 state, or local civil or criminal proceedings.” Tinal, 2014 U.S. Dist. LEXIS 191995, at *24.

                                                                         9          The preemptive force of the PSQIA is not, as Plaintiff suggests, limited only to medical

                                                                        10 malpractice actions. The statute by its express terms is subject to only two narrow exceptions.

                                                                        11 PSWP may be disclosed in a criminal proceeding, but only after a court’s in camera determination
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 that the PSWP (i) contains evidence of a criminal act, (ii) that it is material to the proceeding, and
                       235 PINE STREET, SUITE 1175




                                                                        13 (iii) that it cannot reasonably be obtained from any other source. 42 U.S.C. § 299b-22(c)(1)(A);
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 42 C.F.R. § 3.206(b)(1). PSWP may also be disclosed in an equitable proceeding brought by an

                                                                        15 individual who claims he or she sustained adverse action based upon that individual’s good faith

                                                                        16 reporting of a safety incident to a PSO, or to a provider with the intention that the information be

                                                                        17 communicated to a PSO. 42 U.S.C. § 299b-22(c)(1)(B); 42 C.F.R. § 3.206(b)(2). Neither of

                                                                        18 those exceptions applies to this case. The privilege has been recognized and applied in

                                                                        19 employment discrimination cases such as this one, see Taylor v. Hy-Vee, Inc., No. 15-9718-JTM,

                                                                        20 2016 U.S. Dist. LEXIS 177764 (D. Kan. Dec. 22, 2016) and to regulatory enforcement actions,

                                                                        21 see Ill. Dep’t of Fin. and Prof’l Regulation v. Walgreen Co., 970 N.E.2d 552 (Ill. App. 2012).

                                                                        22 This employment action falls within the scope of the preemptive privilege protections.

                                                                        23          C.      CVS Retail’s “Deliberations and Analysis” are PSWP
                                                                        24          The Privilege Log documents, which reflect CVS Retail’s “deliberations and analysis” of

                                                                        25 patient safety data collected and analyzed within the CVS Retail PSES in collaboration with its

                                                                        26 PSO, are quintessential PSWP. A provider’s PSES is the space within which the provider

                                                                        27 conducts its own quality and safety activities. Rumsey v. Guthrie Medical Group, No. 4:18-cv-

                                                                        28 01605 (M.D. Pa. Sept. 26, 2019) (Nagele Dec., ¶ 8, Ex. F). The PSQIA, for instance, protects the

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                                12
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 13 of 24




                                                                         1 minutes of a provider’s “quality meetings [which] are a core aspect of [a provider’s] patient safety

                                                                         2 evaluation system.” Id. at 6. Thus, “[a]gendas, notes, and other written records from these

                                                                         3 meetings are squarely work product and are ‘deliberations and analysis of’ a patient safety

                                                                         4 evaluation system.” Id. In this case, CVS undertook, within the CVS Retail PSES, a voluntary

                                                                         5 safety study to determine the efficacy of certain enhancements that it had made to its dispensing

                                                                         6 software and policies to address patient safety issues identified in the Chicago tribune article. The

                                                                         7 Bill Summary quoted by Plaintiff (Memorandum, at 13) confirms that CVS Retail’s DUR Test is

                                                                         8 exactly the type of activity that the law was intended to promote through its privilege protection:

                                                                         9                  The bill is intended to encourage the reporting and analysis of
                                                                                            medical errors and health care systems by providing peer review
                                                                        10                  protection of information reported to patient safety organizations for
                                                                                            the purpose of quality improvement and patient safety. These
                                                                        11
                                                                                            protections will facilitate an environment in which health care
PAYNE & FEARS LLP




                                                                                            providers are able to discuss errors openly and learn from them.
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12
                                                                                            These protections apply to certain categories of documents and
                       235 PINE STREET, SUITE 1175




                                                                        13                  communications termed “patient safety work product” that are
                           ATTORNEYS AT LAW




                                                                                            developed in connection with newly created patient safety
                                                       (415) 738-6850




                                                                        14                  organizations.
                                                                        15 H.Rep. No. 109-197, at 9 (2005) (emphasis supplied).

                                                                        16          As defined in the PSQIA and regulations, PSWP consists of data, reports, records,
                                                                        17 memoranda, analysis and written or oral statements, that: (i) are assembled or developed by a

                                                                        18 provider for reporting to a PSO and reported to the PSO; (ii) are developed by a PSO for the

                                                                        19 conduct of patient safety activities; and/or (iii) identify or constitute the deliberations or analysis

                                                                        20 of (or identifies the fact of reporting pursuant to) a PSES. 42 U.S.C. § 299b-21(7)(A). Plaintiff,

                                                                        21 advocating for an artificially narrow view of the privilege, focuses on cases and guidance

                                                                        22 discussing only the first category of information, i.e., information collected for reporting and

                                                                        23 reported to a PSO, but ignores the very important third category – the deliberations and analysis

                                                                        24 that occurs within a provider’s PSES.

                                                                        25          To determine whether the privilege applies to a particular provider’s deliberations and

                                                                        26 analysis, the primary question is whether a PSES was in existence at the time that the deliberation

                                                                        27 and analysis occurred. PSQIA Proposed Rule, 73 Fed. Reg. at 8122. A PSES exists and the

                                                                        28 deliberations are protected so long as the provider: (i) has a contract in place with a PSO; (ii) has

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              13
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 14 of 24




                                                                         1 the capacity to report to a PSO; (iii) has reported information to a PSO; or (iv) has actually

                                                                         2 reported the underlying information that was the basis of the deliberations or analysis to a PSO.

                                                                         3 Id. In this case, CVS Retail has had a contract with EPSO since 2014. It has the capacity to report

                                                                         4 PSWP and has reported PSWP to its PSOs. It has conducted patient safety analysis and

                                                                         5 deliberations within its PSES -- including, specifically, the analysis of the results of its DUR Test,

                                                                         6 which was done within its PSES in conjunction with its PSO precisely as the federal statute

                                                                         7 contemplated.

                                                                         8          D.     Plaintiff’s Overly Restrictive Interpretation of the PSQIA Is Based on a
                                                                                           Misreading of the PSQIA
                                                                         9

                                                                        10          Plaintiff argues that the PSQIA does not protect information that exists separately from a
                                                                        11 provider’s PSES, citing 42 U.S.C. § 299b-21(7)(B)(ii), but misconstrues that provision as
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 excluding every document not found within a provider’s “reporting pathway” to a PSO. If that
                       235 PINE STREET, SUITE 1175




                                                                        13 were true, there would be no protection at all for a provider’s own “deliberations and analysis”
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 which is expressly privileged under 42 U.S.C. § 299b-21(7)(A).

                                                                        15                 1.      The Privilege Protection Is Not Limited to the Reporting Pathway
                                                                        16          Plaintiff misleadingly argues that HHS, in 2016, stated that only information collected for
                                                                        17 reporting and actually reported to a PSO is entitled to PSQIA protection – but that is a misreading

                                                                        18 of the PSQIA and of the HHS guidance. HHS, in a document entitled “Patient Safety and Quality

                                                                        19 Improvement Act of 2005 – HHS Guidance Regarding Patient Safety Work Product and

                                                                        20 Providers’ External Obligations,” 81 Fed. Reg. 32655 (May 24, 2016) (“HHS Guidance”),

                                                                        21 addressed a specific issue, which was how providers could collect and report information to PSOs

                                                                        22 under the “reporting pathway” and also meet their regulatory obligations under applicable federal

                                                                        23 or state law. HHS expressly limited its discussion to the “reporting pathway” – which is only one

                                                                        24 source of protection for provider PSWP – the other being the “deliberations and analysis”

                                                                        25 pathway. See HHS Guidance, 81 Fed. Reg. at 32656 (noting that the privilege protection for

                                                                        26 information that is “prepared by a provider for reporting to a PSO and . . . reported to the PSO” is

                                                                        27 referred to as the “reporting pathway”); Daley v. Teruel, 107 N.E.3d 1028, 1037 (Ill. App. 2018)

                                                                        28 (noting that the “reporting pathway” is just one of three distinct ways that information is

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                             14
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 15 of 24




                                                                         1 privileged under the PSQIA). The narrow HHS Guidance document thus has no bearing on the

                                                                         2 extent of the privilege protection for a provider’s “deliberations and analysis.”

                                                                         3           Likewise, Charles v. Southern Baptist Hospital of Florida, Inc., 209 So. 3d 1199, 1211

                                                                         4 (Fla. 2017), which cited and relied on the HHS Guidance, was a case decided under the “reporting

                                                                         5 pathway.” Specifically, in that case, the court ruled that hospital incident reports collected or

                                                                         6 maintained for reporting to a hospital’s PSO could not qualify as PSWP to the extent that state law

                                                                         7 mandated that they be collected and/or maintained, and that the PSQIA did not preempt a Florida

                                                                         8 constitutional amendment (Amendment No. 7) that required hospitals to produce copies of their

                                                                         9 incident reports to patients and their attorneys. Id. at 1216. Charles is inapplicable because this

                                                                        10 case does not involved the reporting pathway, nor was CVS required under any applicable federal

                                                                        11 or state law to conduct the DUR Test – it was a voluntary study undertaken to improve patient
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 safety.
                       235 PINE STREET, SUITE 1175




                                                                        13           Notably, HHS itself has strongly criticized the Charles decision. In a Statement of Interest
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 filed on February 1, 2019 (Filing #84303769) in the case of Brawley v. Smith, No. 17-CA-000119

                                                                        15 (Fla. Cir. Ct., 13th Jud. Cir.), a pending Florida state court case in which a patient, in reliance on

                                                                        16 Charles, has sought to compel a hospital to produce incident reports that the hospital has

                                                                        17 designated as PSWP, HHS stated as follows:

                                                                        18                  In [Charles], the Florida Supreme Court concluded incorrectly that
                                                                                            mandatory state disclosure laws were not preempted by the Federal
                                                                        19                  Act. 209 So. 3d 1199, 1212 (Fla. 2017). [Charles] turns the
                                                                                            Supremacy Clause on its head by allowing general Florida document
                                                                        20
                                                                                            disclosure laws to nullify the federal privilege and confidentiality
                                                                        21                  protections for PSWP. States may not eliminate the privilege and
                                                                                            confidentiality protections in the Federal Act – and gut the federal
                                                                        22                  program designed to improve health outcomes through voluntary
                                                                                            remediation of preventable errors – by foisting state disclosure
                                                                        23                  requirements on providers. The potential programmatic impact is
                                                                                            significant because [Charles] has no limiting principle. The scope
                                                                        24
                                                                                            of records covered by Amendment 7 is unbounded and could require
                                                                        25                  the wholesale production of PSWP in litigation across Florida.

                                                                        26 (Nagele Dec., ¶ 9, Ex. G) (emphasis supplied). See also Tampa General v. Azar, supra (Nagele

                                                                        27 Dec., ¶ 10, Ex. H at 5) (holding that PSQIA preempts Florida’s Amendment 7).

                                                                        28           The privilege protection for a provider’s own “deliberations and analysis” is an essential

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              15
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 16 of 24




                                                                         1 component of the privilege that exists separately from the “reporting pathway” privilege. Without

                                                                         2 it, the PSQIA privilege framework would be meaningless because a provider would have no

                                                                         3 protected way of working with a PSO to determine how to improve the safety of the services it

                                                                         4 provides. That would be a major deterrent to making safety improvements. If the only privilege

                                                                         5 protection that a provider was afforded under the PSQIA was a privilege to collect and report

                                                                         6 information to a PSO, and the PSQIA failed to protect the provider’s own patient safety analysis

                                                                         7 and deliberations, then there would be no way for providers and PSOs to close the loop on what

                                                                         8 specific measures need to be implemented to improve patient safety at the provider level.

                                                                         9 Collecting and reporting patient safety information is not the ultimate goal of the statute – the goal

                                                                        10 is to improve patient safety. Without privilege protections for a provider’s own patient safety

                                                                        11 analysis and deliberations, that goal could be put out of reach.
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12                   2.    None of the Narrowing Principles of the PSWP Definition Apply
                       235 PINE STREET, SUITE 1175




                                                                        13          The PSQIA’s definition of PSWP is limited by other exceptions that simply do not apply to
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 this voluntary safety study. First, the PSQIA “clarifies” that PSWP does not include a patient’s

                                                                        15 medical record, billing information, or other original records. 42 U.S.C. § 299b-21(7)(B)(i). CVS

                                                                        16 is not claiming privilege with respect to medical record or billing information, so that provision is

                                                                        17 not applicable.

                                                                        18          Second, the PSQIA specifies that it shall not be construed to limit a provider’s requirement

                                                                        19 to report information to governmental agencies for public health, surveillance or oversight

                                                                        20 purposes, or a provider’s recordkeeping obligations under applicable law. 42 U.S.C. § 299b-

                                                                        21 21(7)(B)(iii)(II) and (III).2 CVS Retail is under no regulatory obligation to either externally report

                                                                        22 the results of its DUR Test or to create or maintain records regarding that safety study under any

                                                                        23 federal, state or local law. Rather, the DUR Test was a purely voluntary undertaking by CVS

                                                                        24 Retail for the express purpose of improving the safety of its pharmacy dispensing system. “When

                                                                        25 there is no indication that a health care provider has failed to comply with its external record-

                                                                        26
                                                                                    2
                                                                                          That provision of the PSQIA also clarifies that it shall not be construed to limit the
                                                                        27
                                                                           discoverability or admissibility of non-PSWP in a criminal, civil or administrative proceeding. 42
                                                                        28 U.S.C. § 299b-21(7)(B)(iii)(I). That provision has no bearing on the privilege for PSWP.

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              16
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 17 of 24




                                                                         1 keeping or reporting requirements and it creates supplementary information for purpose of

                                                                         2 working with a patient safety organization to improve patient safety and the quality of health care,

                                                                         3 that provider is furthering the Patient Safety Act’s objectives . . . .” Daley, 107 N.E.3d at 1044

                                                                         4 (emphasis supplied).

                                                                         5          Plaintiff also places unwarranted reliance on cases where there was either no PSO

                                                                         6 relationship at all, or no evidence of active engagement between the provider and the PSO. See

                                                                         7 e.g., Dunn v. Dunn, 163 F. Supp. 3d 1196, 1202 (M.D. Ala. 2016) (no contention that the provider

                                                                         8 was working with a PSO or that the PSQIA even applied – the provider was asking the court to

                                                                         9 recognize a non-statutory, common law privilege); Johnson v. Cook Cnty., No. 15-C-741, 2015

                                                                        10 U.S. Dist. LEXIS 115868 at *24 (N.D. Ill. Aug. 31, 2015) (no evidence that a PSO was actually

                                                                        11 receiving information from the provider or that it was providing “direct feedback and assistance to
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 [the provider] to effectively minimize patient risk”). Plaintiff’s reliance on Quimbey v.
                       235 PINE STREET, SUITE 1175




                                                                        13 Community Health Systems Professional Services Corp., No. 14-0559 KG/KBM, 2017 U.S. Dist.
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 LEXIS 193823, at *14-15 (D.N.M. Nov. 22, 2017) is likewise misplaced. In that case, the

                                                                        15 hospital had claimed privilege under both the PSQIA and the applicable state peer review privilege

                                                                        16 for certain documents, but the affidavit submitted in support thereof had described the documents

                                                                        17 as having been produced “exclusively to carry out peer review purposes and for no other reason,”

                                                                        18 id. at *14 (emphasis supplied) – thus creating no factual basis for arguing that they qualified for

                                                                        19 PSQIA protection. The PSWP here, by contrast, was created in direct consultation with, and

                                                                        20 reported to, the PSO.

                                                                        21                  3.     Embedded Video Surveillance Does Not Make PSWP Discoverable
                                                                        22

                                                                        23          Plaintiff argues that CVS Retail’s PSWP cannot be privileged to the extent that it contains

                                                                        24 surveillance footage/stills of pharmacists collected from store cameras. (Plaintiff’s Memorandum

                                                                        25 at 5).3 However, the PSQIA does not authorize the disclosure of PSWP merely because it contains

                                                                        26

                                                                        27          3
                                                                                        CVS acknowledges that there is video surveillance footage of Plaintiff Hyams
                                                                        28 embedded into certain of the PowerPoint slide decks that are PSWP. (Nagele Dec., ¶ 3).

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                             17
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 18 of 24




                                                                         1 factual information gathered in the course of creating the patient safety analysis. In Daley v.

                                                                         2 Teruel, supra, the plaintiff sought documents related to the hospital’s investigation of a safety

                                                                         3 event involving the plaintiff. The court described that information as: “an amalgamation of data,

                                                                         4 reports, discussions and reflections, the very type of information that is, by definition, patient

                                                                         5 safety work product.” Daley, 107 N.E. 3d at 1040. The court specifically rejected the plaintiff’s

                                                                         6 argument that he should be entitled discovery of facts regarding his medical treatment that were

                                                                         7 elicited as part of the hospital’s patient safety investigation. Id. at 1041. The court noted that the

                                                                         8 investigative materials were distinct from the medical record. Id. In this case, the fact that video

                                                                         9 surveillance information was gathered and made a part of CVS Retail’s safety analysis does not

                                                                        10 make that video discoverable. To the contrary, it is part of the patient safety analysis that the

                                                                        11 statute protects.
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12                  4.     The Fact that that PSWP was Used for Internal Purposes Does Not
                                                                                                   Make it Discoverable
                       235 PINE STREET, SUITE 1175




                                                                        13
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14          In addition to the core PSWP analysis, contained in the Excel spreadsheets and PowerPoint

                                                                        15 slide decks, the PSWP also consists of emails between the safety team and others within CVS

                                                                        16 Retail, including the HR department and legal counsel, transmitting and/or discussing the analysis

                                                                        17 and recommended actions. PSWP may be shared with anyone internal to CVS for patient safety

                                                                        18 purposes without violating the PSQIA or altering its status as PSWP. 42 C.F.R. § 3.206(b)(4); 42

                                                                        19 C.F.R. § 3.208. PSWP may also be disclosed to counsel for operational reasons without altering

                                                                        20 its status or violating the PSQIA. 42 C.F.R. § 3.206(b)(9); 42 C.F.R. § 3.208. This type of

                                                                        21 internal discussion of the patient safety analysis is contemplated by the PSQIA and does not either

                                                                        22 make it separate from the PSES itself nor does it result in a waiver of the privilege.

                                                                        23          The commentary to the PSQIA Final Rule emphasizes that “the rule does not regulate uses

                                                                        24 of PSWP within a single legal entity.” PSQIA Final Rule, 73 Fed. Reg. at 70778. “[P]roviders

                                                                        25 within a single legal entity are free to discuss and share [PSWP] in identifiable and non-

                                                                        26 anonymized form for educational, academic, or other professional purposes.” Id. In Taylor v.

                                                                        27 Hy-Vee, No. 15-9718-JTM, 2016 U.S. Dist. LEXIS 177764 (D. Kan. Dec. 22, 2016), the United

                                                                        28 States District Court for the District of Kansas held that, where a pharmacy had reported

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              18
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 19 of 24




                                                                         1 medication error information to its PSO, that information constituted PSWP no matter where and

                                                                         2 how it was maintained by the provider – whether contained in medication error forms, a pharmacy

                                                                         3 logbook kept in compliance with Kansas state law, or entered into the pharmacy’s internal record-

                                                                         4 keeping website, “Hy-Vee Connect.” Id. at *6-7. The court explained: “what a pharmacy

                                                                         5 ultimately does with data collected and reported to a PSO is not relevant. Such data is designated

                                                                         6 “patient safety work product” [citation omitted], and there is nothing in the PSQIA to suggest that

                                                                         7 data can lose its designation.” Id. at *8-9 (emphasis supplied).

                                                                         8          HHS’s commentary also makes explicit that PSWP may be used for disciplinary purposes

                                                                         9 as it was in this case – unless the discipline was imposed in retaliation for reporting a patient

                                                                        10 safety incident to a PSO:

                                                                        11                  Comment: One commenter asked if permissible disclosures of
PAYNE & FEARS LLP




                                                                                            [PSWP] for patient safety activities . . . could include disclosures for
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12                  credentialing, disciplinary and peer review purposes.
                       235 PINE STREET, SUITE 1175




                                                                        13
                           ATTORNEYS AT LAW




                                                                                            Response: The disclosure permission at § 3.206(b)(4) of the final
                                                       (415) 738-6850




                                                                        14                  rule for patient safety activities does not encompass the disclosure of
                                                                                            [PSWP] to an external entity or within an administrative proceeding
                                                                        15                  for credentialing, disciplinary, or peer review purposes. However, as
                                                                                            explained above, uses of [PSWP] within a legal entity are not
                                                                        16                  regulated and thus, [PSWP] may be used within an entity for any
                                                                                            purpose, including those described by the commenter, so long as
                                                                        17                  such use does not run afoul of the statutory prohibition on a provider
                                                                        18                  taking an adverse employment action against an individual based on
                                                                                            the fact that the individual in good faith reported information either
                                                                        19                  to the provider with the intention of having the information reported
                                                                                            to a PSO or directly to a PSO.
                                                                        20

                                                                        21 PSQIA Final Rule, 73 Fed. Reg. at 70779 (emphasis supplied).

                                                                        22          Moreover, PSWP that has been shared within CVS for patient safety purposes retains its
                                                                        23 privilege. See 42 C.F.R. § 3.206 (b)(4) (permitted disclosure) and 42 C.F.R. § 3.208 (continued

                                                                        24 protection of PSWP). Any other result would be absurd. The central goal of the PSQIA is for

                                                                        25 providers to use PSWP to improve patient safety – so if the very act of using PSWP for its

                                                                        26 intended purpose were to waive the PSQIA privilege, there would be no privilege left.

                                                                        27          Here, the Declarations, deposition testimony and Privilege Log establish that the CVS
                                                                        28 Retail PSES has been actively engaged with EPSO, that it in fact shared its analysis of the DUR

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              19
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 20 of 24




                                                                         1 Test results with EPSO, and that EPSO was providing feedback regarding the analysis to improve

                                                                         2 patient safety. (Nagele Dec., ¶ 2, Ex. A, ¶ 7, Ex. E, Puopolo Dec., ¶¶ 3-5; Cornacchio Dec., ¶ 2;

                                                                         3 Nagele Dec., ¶ , Ex. C, Conforti, D.T. 203:8-16). The provision of feedback to participants in a

                                                                         4 PSES to improve patient safety is among the core Patient Safety Activities that PSOs are required

                                                                         5 to perform. 42 U.S.C. § 299b-21(5)(H). The very act of providing feedback to the provider so

                                                                         6 that it can take action to improve patient safety therefore cannot defeat the privilege protection.

                                                                         7                  5.      The Use of Simulation Does Not Make PSWP Discoverable
                                                                         8          Plaintiff’s argument that the analysis of the DUR Test results cannot be PSWP because it

                                                                         9 did not involve real patients is a red herring. PSOs often use simulation in a PSQIA-protected

                                                                        10 environment as part of their core patient safety activities. See, e.g.,

                                                                        11 https://www.teamhealth.com/blog/national-patient-safety-week (describing a “national simulation
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 program” as one of the Team Health PSO’s featured activities for National Patient Safety Week).
                       235 PINE STREET, SUITE 1175




                                                                        13 CVS designed the study specifically so that it could evaluate its safety protocols in a real world
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 setting, involving actual licensed pharmacies and pharmacists, but in a manner that would avoid

                                                                        15 patient harm. It would be strange indeed if the PSQIA were interpreted to require CVS to choose

                                                                        16 between privilege protection and an unsafe study design that could potentially harm patients.

                                                                        17 Plaintiff provides no authority to support his assertion that the PSQIA was not intended to protect

                                                                        18 an analysis based on simulated patient interactions.

                                                                        19          E.      CVS Has Not Waived the PSWP Privilege
                                                                        20          The PSQIA privilege has not been, nor could it be, waived. Neither CVS’s policies nor the

                                                                        21 Participation Agreement allow for waiver of the statutory prohibitions on disclosure in the absence

                                                                        22 of one of the narrowly drawn statutory disclosure permissions, none of which apply here. In

                                                                        23 particular, a provider’s “deliberations and analysis,” unlike information it has collected for

                                                                        24 reporting to the PSO, may not be removed from the PSES and used for other purposes. See 42

                                                                        25 C.F.R. § 3.20 (Definitions – PSWP (2)(ii)) (describing circumstances under which information

                                                                        26 “assembled or developed by a provider for reporting to a PSO” as defined under Section (1)(i)(A)

                                                                        27 of the Definition may be removed from the PSES and no longer considered PSWP; this limited

                                                                        28 exception does not apply to “deliberations and analysis” created under Section (1)(ii)). Persons

                                                                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              20
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 21 of 24




                                                                         1 who disclose PSWP in violation of the strict statutory provisions are subject to sanctions and fines

                                                                         2 for each violation. 42 U.S.C. §299b-22(f); 42 C.F.R. § 3.404(b).

                                                                         3          Plaintiff seizes on the fact that some of the PSWP was shared with CVS’s internal counsel

                                                                         4 to try and shoehorn his arguments into “reliance on counsel” or “subject matter waiver” of the

                                                                         5 attorney-client privilege. But, the issue is PSQIA privilege, not attorney-client privilege and, in

                                                                         6 any event, CVS has not asserted any reliance on counsel defense here, nor has CVS has made the

                                                                         7 content of its patient safety analysis the heart of its case. See, e.g., Kaiser Found. Health Plan v.

                                                                         8 Abbott Labs, Inc., 552 F.3d 1033, 1043 (9th Cir. 2009) (rejecting plaintiff’s argument that advice-

                                                                         9 of-counsel defense waived attorney-client privilege because the defendants did not assert they

                                                                        10 relied on the advice counsel had given).

                                                                        11          Plaintiff misconstrues Bittaker v. Woodford, 331 F.3d 715, 720 (9th Cir. 2003) as
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 suggesting a broad subject matter waiver doctrine extending beyond the confines of the attorney-
                       235 PINE STREET, SUITE 1175




                                                                        13 client privilege when, in fact, what the court fashioned was a very “closely tailored” waiver tied to
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 the ineffective assistance of counsel claim being pursued by the habeas corpus petitioner. CVS

                                                                        15 has not asserted any defense that turns on the content of privileged PSWP. If, as Plaintiff would

                                                                        16 like to suggest, the assertion of a defense in litigation were construed as a waiver of any privilege

                                                                        17 as to any information that might potentially be relevant or helpful, then this would eviscerate the

                                                                        18 very notion of privilege protection. FTC v. Qualcomm Inc., No. 17-cv-00220-LHK, 2018 U.S.

                                                                        19 Dist. LEXIS 208192, at *12 (N.D. Cal. Dec. 10, 2018), citing Cervantes v. CEMEX, Inc., No.

                                                                        20 1:12-cv-1932-LJO-JLT, 2014 U.S. Dist. LEXIS 115652 at *20, n. 1 (E.D. Cal. Aug. 18, 2014)

                                                                        21 (“if this mere showing . . . was deemed sufficient, the privilege would be completely

                                                                        22 eviscerated.”).

                                                                        23          F.       Plaintiff Has Ignored CVS’s Offer To Produce the PSWP that Plaintiff Claims
                                                                                             He Needs To Litigate This Case
                                                                        24

                                                                        25          Plaintiff would like this court to believe that CVS is hiding behind the PSWP privilege to

                                                                        26 withhold relevant information, but fails to acknowledge that CVS actually offered to produce

                                                                        27 those portions of the PSWP that identify Hyams and CVS Retail (and no other providers) pursuant

                                                                        28 to an exception to the strict confidentiality requirements that permits disclosure of PSWP if

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              21
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 22 of 24




                                                                         1 authorized by all identified providers. Plaintiff has ignored this offer.

                                                                         2          The PSQIA specifies that identifiable PSWP may be disclosed “if authorized by each

                                                                         3 provider identified in such [PSWP].” 42 U.S.C. § 299b-22(c)(1)(C). The regulations set forth the

                                                                         4 requirements for a valid authorization pursuant to this provision. It must:

                                                                         5          (A)    Be in writing and signed by the provider from whom authorization is sought;

                                                                         6          (B)    Contain sufficient detail to fairly inform the provider of the nature and scope of the
                                                                                           disclosures being authorized.
                                                                         7

                                                                         8 42 C.F.R. § 3.206(B)(3)(i)(A)-(B). The disclosing entity must obtain a valid authorization from

                                                                         9 each provider identified in the PSWP, and must maintain the authorization on file for a period of

                                                                        10 six years from the last disclosure made pursuant to that authorization. 42 C.F.R. § 3.206(b)(3).

                                                                        11 Moreover, PSWP disclosed pursuant to this type of authorization retains its character as privileged
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12 PSWP for all purposes other than those that have been authorized. 42 C.F.R. § 208.
                       235 PINE STREET, SUITE 1175




                                                                        13          On October 11, 2019 CVS, through counsel, offered to produce all documents that relate
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14 directly to Plaintiff Hyams (and redacted as to all other identified providers except Hyams and

                                                                        15 CVS) pursuant to a 42 C.F.R. § 3.206(b)(3) authorization. (Nagele Dec., ¶ 4, Ex. B). This would

                                                                        16 have provided Plaintiff with precisely the information that he claims CVS is improperly

                                                                        17 withholding – i.e., CVS Retail PSES deliberations and analysis relating to Plaintiff’s conduct in

                                                                        18 connection with the DUR Test. However, Plaintiff ignored that offer, and instead continues to

                                                                        19 argue to this Court that CVS is attempting to avoid producing information he deems relevant to his

                                                                        20 case.

                                                                        21          G.     In Camera Inspection Is Not Warranted
                                                                        22          Plaintiff has not provided a sufficient basis for in camera inspection of the PSWP, i.e., a

                                                                        23 reasonable, good faith belief that the documents are not privileged. In re U.S. Grand Jury

                                                                        24 Investigation, 974 F.2d 1068 (9th Cir. 1992) (government failed to establish a sufficient factual

                                                                        25 basis for in camera inspection of privileged documents by the district court). The basis and

                                                                        26 context of the Hyams termination is established by his disciplinary records. For comparative

                                                                        27 purposes, CVS has produced the corrective action records for pharmacists receiving termination

                                                                        28 and lesser discipline as a result of the DUR Test. These records explain the basis of the

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              22
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 23 of 24




                                                                         1 disciplinary action taken. There is no reasoned basis for Plaintiff to seek access to the federally

                                                                         2 privileged patient safety analysis identified on the Privilege Log and maintained within the CVS

                                                                         3 Retail PSES.

                                                                         4 III.     CONCLUSION
                                                                         5          For the foregoing reasons, Plaintiff’s Motion to Compel production of the documents

                                                                         6 identified as PSWP in Defendants’ Privilege Log should be denied.

                                                                         7

                                                                         8 DATED: November 14, 2019                       PAYNE & FEARS, LLP
                                                                         9

                                                                        10                                           BY: /s/ Andrew K. Haeffele
                                                                                                                               DANIEL F. FEARS
                                                                        11                                                     LEILA NARVID
PAYNE & FEARS LLP




                                                                                                                               ANDREW K. HAEFFELE
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12
                       235 PINE STREET, SUITE 1175




                                                                        13                                                POST & SCHELL, P.C.
                           ATTORNEYS AT LAW


                                                       (415) 738-6850




                                                                        14                                           BY: /s/ Robin Locke Nagele
                                                                                                                               ROBIN LOCKE NAGELE
                                                                        15
                                                                                                                               1600 J.F.K. Boulevard, 13th Floor
                                                                        16                                                     Philadelphia, PA 19103
                                                                                                                               215-587-1000
                                                                        17                                                     Pro Hac Vice

                                                                        18
                                                                                                                          Attorneys for Defendants CVS Health Corporation;
                                                                        19                                                CVS Pharmacy, Inc.; Garfield Beach CVS, LLC;
                                                                                                                          CVS RX Services, Inc.
                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                              23
                                                                              Case 4:18-cv-06271-PJH Document 115 Filed 11/14/19 Page 24 of 24




                                                                         1                                      CERTIFICATE OF SERVICE
                                                                         2         I hereby certify that on this date, a true and correct copy of the foregoing Defendants’

                                                                         3 Memorandum of Points and Authorities in Opposition to Plaintiff’s Motion to Compel Discovery

                                                                         4 Pursuant to Fed. R. Civ. P. 37 was electronically filed with the Court in the above matter and

                                                                         5 therefore has been served upon the following counsel of record, electronically:

                                                                         6                                          Beth A. Gunn, Esq.
                                                                                                                 Catherine J. Coble, Esq.
                                                                         7                                       David Z. Feingold, Esq.
                                                                                                                     Gunn Coble LLP
                                                                         8
                                                                                                                101 S. 1st Street, Suite 407
                                                                         9                                          Burbank, CA 91502
                                                                                                                Telephone: (818) 900-0695
                                                                        10                                          Fax: (818) 900-0723
                                                                                                                   beth@gunncoble.com
                                                                        11                                        cathy@gunncoble.com
PAYNE & FEARS LLP




                                                                                                                dfeingold@gunncoble.com
                    SAN FRANCISCO, CALIFORNIA 941044




                                                                        12
                       235 PINE STREET, SUITE 1175




                                                                        13
                           ATTORNEYS AT LAW




                                                                             DATED: November 14, 2019                    PAYNE & FEARS, LLP
                                                       (415) 738-6850




                                                                        14

                                                                        15
                                                                                                                    BY: /s/ Andrew K. Haeffele
                                                                        16                                                    DANIEL F. FEARS
                                                                                                                              LEILA NARVID
                                                                        17                                                    ANDREW K. HAEFFELE
                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO FRCP 37 MOTION
                                                                                                                            24
